IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00353-CV
 
Donald Ray McCray,
                                                                                    Appellant
 v.
 
Becky A. Tibbs 
and Donna A. Crowley,
                                                                                    Appellees
 
 
 

From the 12th District Court
Walker County, Texas
Trial Court No. 06-23338
 

MEMORANDUM  Opinion

 
Appellant Donald McCray is attempting to appeal the trial court’s February 3, 2006 order
requesting that the Attorney General obtain authority to represent the
defendants [Becky Tibbs and Donna Crowley] and answer on their behalf within
sixty days and, apparently, the trial court’s refusal to enter a default
judgment against these defendants.  On December 22, 2006, we notified McCray that this court may not
have jurisdiction over this appeal because it appears that the order is an
interlocutory, nonappealable order.  See Tex. Civ. Prac. & Rem. Code Ann. §
51.014 (Vernon Supp. 2006) (listing types of interlocutory orders that are appealable).
We stated that the appeal might be dismissed for want of
jurisdiction unless McCray filed with the court within twenty-one days a response
showing grounds for continuing the appeal.  McCray has
filed a response, but it fails to show grounds for continuing the appeal.  Because
the complained-of order is not appealable, we dismiss the appeal for want of
jurisdiction.  See Tex. R. App.
P. 42.3(a), 43.2(f).
McCray has not paid the filing fees incurred in
this appeal.  Absent a specific exemption, the Clerk of the Court must collect
filing fees at the time a document is presented for filing.  Tex. R. App. P. 12.1(b); Appendix to Tex. R. App. P., Order Regarding Fees
(July 21, 1998); see also Tex. R.
App. P. 5; 10th Tex. App. (Waco) Loc. R. 5; Tex. Gov’t Code Ann. §
51.207(b) (Vernon 2005).  To prove up an exemption, McCray filed an indigence
affidavit, but due to the cost of compliance when balanced against the
likelihood that McCray, who is an inmate, would not be determined to be
indigent if his affidavit were contested, we did not require the clerk to
attempt to comply with Rule 20.1(d)(2).  Tex.
R. App. P. 20.1(d)(2).  Under these circumstances, we suspend the rules
and order the Clerk to write off all unpaid fees in this appeal.  Tex. R. App. P. 2.
 
PER CURIAM
 
Before Chief Justice
Gray,
            Justice
Vance, and
            Justice Reyna
(Chief Justice Gray concurs with a note:  My efforts
to help the author clarify the complaints and communications with McCray have
only resulted in further compounding the miscommunications and misstatements
between the Court and this litigant.  McCray has, however, not identified in
his response an order over which we have jurisdiction in an interlocutory
appeal nor a final appealable judgment.  Therefore I can join the dismissal of
this appeal for want of jurisdiction.)
Appeal dismissed
Opinion delivered and
filed February 14, 2007
[CV06]


xt-align:justify'> 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Petition
denied
Opinion
delivered and filed April 29, 2009
Do
not publish 
[OT06]